Pannell, Judge.
Associated Distributors, Inc., a building material dealer, brought an action against B. J. Parker, a contractor, and W. Shafer Bright and Marjorie Bright, homeowners, seeking to recover of the contractor a balance on account for building materials used in the building of their house and the foreclosure of a materialman’s lien against the property. The defendant contractor filed a counterclaim alleging that certain flooring, ordered as number one, proved to be defective and substandard, and that it would cost $750 to replace the substandard and defective flooring. The owners also counterclaimed for the same reasons, seeking $2,000 damages. The case was heard before the trial judge without a jury and he found in favor of the contractor the amount of his counterclaim less the amount of the account sued upon. The plaintiff building material dealer appealed, the enumerations of error being six in number, but all going to the sufficiency of the evidence. Held:
While there was ample evidence to have authorized a finding in favor of the materialman as to the counterclaim, the evidence did not demand such a finding as there was sufficient evidence to authorize the finding of the trial judge to the contrary.

Judgment affirmed.


Bell, C. J., and Deen, J., concur.

Submitted March 1, 1971
Decided May 14, 1971
Rehearing denied June 4, 1971.
Hatcher, Meyerson, Oxford & Irvin, Henry M. Hatcher, Jr., for appellant.